DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on October 8, 2020. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
 	Claims 21, 25-27, 29, 31, 34-36, and 39-40 are amended; claims 24, 33 and 38 are canceled; claims 41-43 are newly added; and claims 21-23, 25-32, 34-37, and 39-43 are pending and have been considered below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

 	Claims 21-23, 25-32, 34-37, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Weeldreyer et al. (U.S. 2011/0078560) in view of Jitkoff et al. (U.S. 2014/0075373). 
With regard to claim 21, Weeldreyer teaches a method for operating an application [abstract], the method comprising: 
     presenting, via a user interface, a workspace of the application (Fig. 5S; [0004] Exemplary user electronic documents include presentation documents (e.g., digital slide shows), word-processing documents, spreadsheet documents, desktop publishing documents, etc.; [0231] For example, in FIG. 5KK, the device has edited a worksheet of a spreadsheet application), the workspace including a slide from a plurality of slides (Fig. 5S; [0159]; [0214]), the slide comprising an object that is selectable (Fig. 5S; [0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode);
receiving a touch input at the user interface ([0002] The disclosed embodiments relate generally to electronic devices with touch-sensitive surfaces; [0003]; [0159] detecting an input (e.g., tap gesture 5128 with "Play" icon 5018 in FIG. 5S));
determining whether the object of the slide is selected when the touch input is received ([0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode…and detecting an input (e.g., tap gesture 5128 with "Play" icon 5018 in FIG. 5S) and responding to the input by entering a presentation mode in accordance with some embodiments); and
interpreting the touch input based on the determination, wherein:
	the touch input is interpreted as a command to edit the object based on the touch input when the object is selected ([0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode (e.g., associating image 5122-a with bulleted list item 5116, associating image 5124 with bulleted list item 5118, associating image 5126-a with bulleted list item 5120 in FIG. 5S); and 
    the touch input is interpreted as a command to perform one of a shifting operation within the slide ([0255] In some embodiments, while the electronic document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to a predefined gesture (e.g., a multi-finger swipe gesture); [0270]) or a navigating operation to a previous slide or a next slide in the plurality of slides based on the touch input when the object is not selected (Fig. 5CCC; [0171] in response to another swipe gesture (e.g., contact 5332 and movement 5334) on the navigation pane 5318 in FIG. 5CCC; [0256] In some embodiments, the icons that represent respective portions of the electronic document are displayed in a scrollable list in the navigation panel (e.g., in response to a swipe gesture including contact 5332 on the navigation panel and subsequent movement 5334 of the contact in a first direction). However, Weeldreyer does not specifically teach:
	- 	an object is de-selectable
Jitkoff teaches a system and method for navigating stackable workspaces on an electronic device [abstract]. Jitkoff also teaches a de-selectable object (Fig. 4; [0031] The user may also be allowed to open a contextual menu with respect to access points 208 and 210 (e.g., by right clicking on these access points) in order to reveal an option to open and/or maximize the respective application in a new workspace; [0038] Furthermore, although inter-workspace swipe gestures have been described (e.g., swipe gestures that allow the user to navigate from one workspace to another), aspects of the subject technology also include intra-workspace swipe gestures (e.g., swipe gestures that allow the user to switch between features or applications opened in a particular workspace)… The intra-workspace swipe gestures may allow the user to switch between different features of an application, including windows, frames, tabs, buttons, access points, and/or other suitable objects of an application that the use can interact with). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Weeldreyer, to have included the de-selection option taught by Jitkoff, to have achieved a system and method of managing, manipulating, and editing workspace objects by using hand gestures on a touch sensitive device.

With regard to claim 22, the limitations are addressed above and Weeldreyer teaches further comprising determining whether the touch input is a selection of a scroll operation when the object is not selected ([0171] displays a navigation pane 5318 in FIG. 5CCC; in response to another swipe gesture (e.g., contact 5332 and movement 5334) on the navigation pane 5318 in FIG. 5CCC, the device scrolls the navigation pane 5318 in FIG. 5DDD; [0247]; [0256] In some embodiments, the icons that represent respective portions of the electronic document are displayed in a scrollable list in the navigation panel (e.g., in response to a swipe gesture including contact 5332 on the navigation panel and subsequent movement 5334 of the contact in a first direction, the icons are scrolled, to display icons 5336, 5338 and 5340 that were not previously displayed, as illustrated in FIG. 5DDD), 
 	wherein, when the touch input is the selection of the scroll operation, the touch input is interpreted as the command to perform the shifting operation (Fig. 5CCC, 5334; [0171] the device scrolls the navigation pane 5318 in FIG. 5DDD; [0256] In some embodiments, the icons that represent respective portions of the electronic document are displayed in a scrollable list in the navigation panel (e.g., in response to a swipe gesture including contact 5332 on the navigation panel and subsequent movement 5334 of the contact in a first direction, the icons are scrolled, to display icons 5336, 5338 and 5340 that were not previously displayed, as illustrated in FIG. 5DDD), and 
 	wherein, when the touch input is not the selection of the scroll operation, the touch input is interpreted as the command to perform the navigating operation ([0054] a user may navigate among and interact with one or more graphical objects (e.g., icons) displayed in the touch screen 112…User commands and navigation commands provided by the user via the click wheel may be processed by an input controller 160 as well as one or more of the modules and/or sets of instructions in memory 102; [0171]; [0180] a navigation region 5014 is also displayed, where the navigation region 5014 includes representations of other slides in the presentation.  While in this editing mode, the user can add text to slides, add additional slides, add images, delete images, etc. from the presentation).

With regard to claim 23, the limitations are addressed above and Weeldreyer teaches wherein the determining of whether the touch input is the selection of the scroll operation (Fig. 5CCC, 5334; [0171] the device scrolls the navigation pane 5318 in FIG. 5DDD; [0256] In some embodiments, the icons that represent respective portions of the electronic document are displayed in a scrollable list in the navigation panel (e.g., in response to a swipe gesture including contact 5332 on the navigation panel and subsequent movement 5334 of the contact in a first direction, the icons are scrolled, to display icons 5336, 5338 and 5340 that were not previously displayed, as illustrated in FIG. 5DDD). However, Weeldreyer does not specifically teach:
- 	includes detecting one of a selection of a scroll bar or a keystroke combined with a touch movement
Jitkoff teaches a system and method for navigating stackable workspaces on an electronic device [abstract]. Jitkoff also teaches wherein the determining of whether the touch input is the selection of the scroll operation includes detecting one of a selection of a scroll bar or a keystroke combined with a touch movement ([0036] If the user is using a keyboard, the user may navigate from desktop workspace 202 to calendar workspace 402 by pressing the arrow key that is pointing up (e.g., thus providing the user with the appearance of physically sliding calendar workspace 402 onto desktop workspace 202). According to certain aspects, navigation module 104 may display navigation menu 206 when any of the stack of workspaces are displayed. Thus, the user may be allowed to click, tap, select, or perform some other suitable gesture on access point 208 to navigate to calendar workspace 402. In some aspects, the user may perform swipe gestures to navigate from desktop workspace 202 to calendar workspace 402. For example, referring to FIG. 7, the user may perform the swipe gesture along direction 702 (e.g., toward a top of desktop workspace 202) to navigate from desktop workspace 202 to calendar workspace 402, thereby allowing the user to view calendar workspace 402 as illustrated in FIG. 8. This swipe gesture may provide the user with the appearance of physically sliding calendar workspace 402 onto desktop workspace 202.  According to certain aspects, this swipe gesture may be at least a two-finger swipe gesture. In one example, such a swipe gesture is a three-finger swipe gesture; [0037] In such a case, opposite effects (e.g., expanding instead of shrinking, moving the mouse toward the user instead of away, spinning the scroll wheel backwards toward the user instead of forwards, pressing the arrow key that is pointing down instead of up, performing a swipe gesture toward the bottom of a workspace instead of the top, etc.) would be applicable). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the scrolling system taught by Weeldreyer, to have included the scroll wheel taught by Jitkoff, to have achieved a system and method of managing, manipulating, and editing workspace objects by using hand gestures on a touch sensitive device.

With regard to claim 25, the limitations are addressed above and Weeldreyer teaches wherein the shifting operation includes altering a view of the slide included in the workspace ([0255] In some embodiments, while the electronic document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to a predefined gesture (e.g., a multi-finger swipe gesture). In some embodiments, while the document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to selection of a predefined element on the display (e.g., selecting a "next-page" button or an edge of the screen), as described in greater detail below with reference to FIGS. 5BBB-5JJJ; [0270]). 

With regard to claim 26, the limitations are addressed above and Weeldreyer teaches wherein the altering includes shifting the view of the slide ([0255] In some embodiments, while the electronic document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to a predefined gesture (e.g., a multi-finger swipe gesture). In some embodiments, while the document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to selection of a predefined element on the display (e.g., selecting a "next-page" button or an edge of the screen), as described in greater detail below with reference to FIGS. 5BBB-5JJJ; [0270]). However, Weeldreyer does not specifically teach:
- 	to reveal off-slide content
Jitkoff teaches wherein the altering includes shifting the view of the workspace ([0034] According to a first approach, navigation module 104 may display the traversal of the stack in a manner that focuses on the maximized sizes of the workspaces during the traversal. For example, navigation module 104 may shrink desktop workspace 202 from its maximized size (e.g., as shown in FIG. 2) to an overview size, which is less than the maximized size of desktop workspace 202. Shrinking desktop workspace 202 in this manner may give the user the appearance that desktop workspace 202 is moving away from the user.  Navigation module 104 may also fade in calendar workspace 402 during the shrinking of desktop workspace 202… Shrinking and fading in calendar workspace 402 in this manner may give the user the appearance that calendar workspace 402 is moving from behind the user to directly in front of the user), and wherein to reveal off-slide content in response to the shifting ([0034]; [0036] providing the user with the appearance of physically sliding calendar workspace 402 onto desktop workspace 202)… In some aspects, the user may perform swipe gestures to navigate from desktop workspace 202 to calendar workspace 402. For example, referring to FIG. 7, the user may perform the swipe gesture along direction 702 (e.g., toward a top of desktop workspace 202) to navigate from desktop workspace 202 to calendar workspace 402, thereby allowing the user to view calendar workspace 402 as illustrated in FIG. 8. This swipe gesture may provide the user with the appearance of physically sliding calendar workspace 402 onto desktop workspace 202. According to certain aspects, this swipe gesture may be at least a two-finger swipe gesture. In one example, such a swipe gesture is a three-finger swipe gesture; [claim 1]; [0048] According to certain aspects, traversing the stack from the first workspace to the second workspace along the stacking axis comprises emulating movement of the stack such that the first workspace travels towards a vanishing point along the stacking axis and the second workspace travels onto a screen of the electronic device from a position beyond the screen of the electronic device). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the shifting system taught by Weeldreyer, to have included the revealing method taught by Jitkoff, to have achieved a system and method of managing, manipulating, and editing workspace objects by using hand gestures on a touch sensitive device to further display off-slide content.

With regard to claim 27, the limitations are addressed above and Weeldreyer teaches wherein the altering includes shrinking the slide included in the workspace ([0199] In these embodiments, the first emphasis animation comprises transitioning from displaying the bullet point (e.g., bullet point 5034 in FIG. 5C) without the text associated with the bullet point to displaying the entire bulleted list item (e.g., 5006 in FIG. 5D) including the bullet point (e.g., 5034 in FIG. 5D). In some of these embodiments the first emphasis animation consists of simply displaying the entire bulleted list item (e.g., 5006 in FIG. 5D). In other ones of these embodiments, the emphasis animation includes both displaying the entire bulleted list item (e.g., 5006 in FIG. 5D) as well as displaying a transition animation that shows a bulleted list item bouncing, spinning, growing, shrinking, flipping, sliding from a side of the display, or fading in to a position on the display proximate to the associated bullet point (e.g., 5034 in FIG. 5D), in order to draw attention to the text that is being displayed). 

With regard to claim 28, the limitations are addressed above and Weeldreyer teaches further comprising revealing at least one additional object (0234] the first emphasis animation comprises gradually displaying the visual representation of the data series in accordance with the swipe gesture.  (e.g., the visual representation of the data series grows as the contact moves along the touch screen display). In some of these embodiments, it appears that the visual representation of the data series is being "drawn" or revealed by the movement of the contact). However, Weeldreyer does not specifically teach:
- 	in response to the shrinking of the slide
Jitkoff teaches further comprising revealing at least one additional object in response to the shrinking of the slide ([0034]; [0036] providing the user with the appearance of physically sliding calendar workspace 402 onto desktop workspace 202)… In some aspects, the user may perform swipe gestures to navigate from desktop workspace 202 to calendar workspace 402. For example, referring to FIG. 7, the user may perform the swipe gesture along direction 702 (e.g., toward a top of desktop workspace 202) to navigate from desktop workspace 202 to calendar workspace 402, thereby allowing the user to view calendar workspace 402 as illustrated in FIG. 8. This swipe gesture may provide the user with the appearance of physically sliding calendar workspace 402 onto desktop workspace 202. According to certain aspects, this swipe gesture may be at least a two-finger swipe gesture. In one example, such a swipe gesture is a three-finger swipe gesture; [claim 1]; [0048] According to certain aspects, traversing the stack from the first workspace to the second workspace along the stacking axis comprises emulating movement of the stack such that the first workspace travels towards a vanishing point along the stacking axis and the second workspace travels onto a screen of the electronic device from a position beyond the screen of the electronic device). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Weeldreyer, to have included the revealing and shrinking method taught by Jitkoff, to have achieved a system and method of managing, manipulating, and editing workspace objects by using hand gestures on a touch sensitive device.

With regard to claim 29, the limitations are addressed above and Weeldreyer teaches wherein the navigating operation includes navigating from the workspace to a further workspace that includes the previous slide or the next slide ([0255] In some embodiments, while the document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to selection of a predefined element on the display (e.g., selecting a "next-page" button or an edge of the screen), as described in greater detail below with reference to FIGS. 5BBB-5JJJ).

With regard to claim 30, the limitations are addressed above and Weeldreyer teaches further comprising:
determining whether at least one part of the further workspace is selected ([abstract] While displaying the first portion of the electronic document the device detects a first input by a user on a respective predefined activation region for a first presentation emphasis object in the plurality of presentation emphasis objects); 
 	performing an operation to the at least one part of the further workspace, in response to determining that the at least one part is selected ([0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode (e.g., associating image 5122-a with bulleted list item 5116, associating image 5124 with bulleted list item 5118, associating image 5126-a with bulleted list item 5120 in FIG. 5S) and detecting an input (e.g., tap gesture 5128 with "Play" icon 5018 in FIG. 5S) and responding to the input by entering a presentation mode in accordance with some embodiments; [0214] in Fig. 5S, the device has edited a slide of a presentation application to create a bulleted list including a plurality of bulleted items; [0216]),
([0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode; [0180] editing the document comprises: adding a displayed object; modifying a displayed objects; and/or deleting a displayed object (e.g., deleting, inserting, changing the format, changing the size, or changing the position of text, images, charts, graphs, tables, etc.)).

With regard to claim 31, the device claim corresponds to the method claim 21, respectively, and therefore is rejected with the same rationale.

With regard to claim 32, the device claim corresponds to the method claim 22, respectively, and therefore is rejected with the same rationale.

With regard to claim 34, the device claim corresponds to the method claim 26 and 27, respectively, and therefore is rejected with the same rationale.

With regard to claim 35, the device claim corresponds to the method claim 29, respectively, and therefore is rejected with the same rationale.

With regard to claim 36, the system claim corresponds to the method claim 21, respectively, and therefore is rejected with the same rationale.

With regard to claim 37, the system claim corresponds to the method claim 22, respectively, and therefore is rejected with the same rationale.

With regard to claim 39, the system claim corresponds to the method claim 26 and 27, respectively, and therefore is rejected with the same rationale.

With regard to claim 40, the system claim corresponds to the method claim 29, respectively, and therefore is rejected with the same rationale.

With regard to claim 41, the limitations are addressed above and Weeldreyer teaches wherein the user interface comprises a merged read and edit mode ([0007] the functions may include image editing, drawing, presenting, word-processing, website creating, disk authoring, spreadsheet making, game playing, telephoning, video conferencing, e-mailing, instant messaging, workout support, digital photographing, digital videoing, web browsing, digital music playing, and/or digital video playing; [0096]; [0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode; [0177] the electronic document authoring application has at least two modes, an edit mode and a presentation mode, where the edit mode is for editing the electronic document and the presentation mode is for presenting the electronic document), and the determination of whether the object of the slide is selected ([0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode (e.g., associating image 5122-a with bulleted list item 5116, associating image 5124 with bulleted list item 5118, associating image 5126-a with bulleted list item 5120 in FIG. 5S) and edit mode and interpreting the touch input as the command to perform one of the shifting operation ([0255] In some embodiments, while the electronic document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to a predefined gesture (e.g., a multi-finger swipe gesture); [0270]) or the navigating operation in a read mode of the merged read and edit mode (Fig. 5CCC; [0171] in response to another swipe gesture (e.g., contact 5332 and movement 5334) on the navigation pane 5318 in FIG. 5CCC; [0256] In some embodiments, the icons that represent respective portions of the electronic document are displayed in a scrollable list in the navigation panel (e.g., in response to a swipe gesture including contact 5332 on the navigation panel and subsequent movement 5334 of the contact in a first direction).

With regard to claim 42, the limitations are addressed above and Weeldreyer teaches further comprising displaying non-editable images of the plurality of (Fig. 5CCC; [0171] in response to another swipe gesture (e.g., contact 5332 and movement 5334) on the navigation pane 5318 in FIG. 5CCC; [0255] In some embodiments, while the document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to selection of a predefined element on the display (e.g., selecting a "next-page" button or an edge of the screen), as described in greater detail below with reference to FIGS. 5BBB-5JJJ; [0256] In some embodiments, the icons that represent respective portions of the electronic document are displayed in a scrollable list in the navigation panel (e.g., in response to a swipe gesture including contact 5332 on the navigation panel and subsequent movement 5334 of the contact in a first direction). 

With regard to claim 43, the limitations are addressed above and Weeldreyer teaches further comprising in response to a determining a selection of the previous slide or the next slide while performing the navigating operation ([0255] In some embodiments, while the document authoring application is in presentation mode, the device shifts from display of the first portion of the electronic document to a second portion of the electronic document in response to selection of a predefined element on the display (e.g., selecting a "next-page" button or an edge of the screen), as described in greater detail below with reference to FIGS. 5BBB-5JJJ), enabling the selected slide and objects of the selected slide to be editable ([0159] FIG. 5S illustrates exemplary user interfaces for editing a presentation document while a presentation application is in an editing mode (e.g., associating image 5122-a with bulleted list item 5116, associating image 5124 with bulleted list item 5118, associating image 5126-a with bulleted list item 5120 in FIG. 5S).



Response to Arguments
 	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171